Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 08/12/2019. In virtue of this communication, claims 1-27 are currently pending in the instant application. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 18-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson et al. (US 2018/0060512 A1).  


 	Regarding claims 1, 10, and 13, Sorenson teaches a method for analyzing an image (para [0062]; para [0157]-[0161], [0180]-[0182]) (A system for analyzing an image (para [0082]; para [0157]-[0161], [0180]-[0182]), the system comprising: a communication interface configured to (para [0189]-[0196]) and A non-transitory, computer-readable medium for analyzing an image comprising program code that, when executed by a processor of a system, causes the system to (para [01901-[0196])), the method comprising:

 	the multiple sets of user inputs input via the multiple instances of the interactive application, respectively (e.g. The identified images are than reviewed by a set of physicians to verify and confirm the findings, para [0093]-[0096]; para [0090]); the multiple sets of user inputs being from multiple users, respectively (para [0090], [0093-0096]);
 	the multiple users associated with the multiple iristarjc.es of the interactive application, respectively; processing the received data to identify one or more areas of interest present within the image based on the multiple sets of user inputs (e.g. Sagging can be displayed or viewed in a 3D medical imaging software application (e.g., client applications 111-112), para [0062]; e.g. image processing server 110 only transmits the images that have been flagged as abnormal to peer reviewers 603 for validation. Similarly, only the images having j abnormal findings flagged by primary' reviewers 602 may be sent to peer reviewers 603. The findings of primary reviewers 602, image  (processing server 110, and peer reviewers 603 may be tracked by tracking module 211 and stored as a part of tracking data 504. Alert module 212 may send an alert to a predetermined device such as PACS 601, in response to certain abnormal findings or inconsistent findings amongst primary reviewers 601, engines 502, and peer reviewers 603, para [0100]); and 
 	analyzing the image using a machine learning algorithm to identify one or more structures present in the image based on the identified one or more areas of Interest present within the image (e.g. The engines and/or the e-suites can machine learn or be trained using machine learning algorithms based on prior findings periodically such that as the engines/e-suites process more studies, the engines/e-suites can detect findings more accurately. In other words, the confidence level of detecting findings increases as more studies are processed. Based on the findings of the engines and/or e-suites, the image processing server 110 can prioritize and sort study worklist based on, for example, type of findings, severity of findings, risk to patient health, or any combination thereof (para [0062]; para [0157]-[0161], [0180]-[0182]).   
 	Regarding claims 2,11, and 20, Sorenson teaches further comprising: repeating the providing of the multiple instances of the image and the receiving of the data from results of analyses of the image for each of multiple different images including the one or more structures, wherein a first set of the multiple different images have a known solution and a second set do not have a known solution (para [0062], [0112], [0122]; para [0157]-[0161], [0180]-[0182]); determining, per user in the multiple users, whether the results of analyses for images from the first set are within a predetermined accuracy range (para [0065], [0070], [0034], [0102], [0141]); and Generating feedback regarding whether She results of analyses for images from the first set are within the predetermined accuracy range (para [0065], [0070], [0094], [0102], [0113], [0141]).   
 	Regarding claims 3, 12, and 21, Sorenson teaches wherein: processing the received data to identify one or more areas of interest comprises generating a filter for the image based on both a pattern of the user inputs input on the image and quantity of the user inputs for the pattern In an area of the image {para [0177]-[0178]; para [0157]-[0161], [0180]-[0183]}; and analyzing the image using the machine.
 	Regarding claims 4, 13, and 22, Sorenson teaches wherein: the filter is a first filter for a first layer of an aspect of the one or more structures [ present in the image (para [0177]-[0178]); processing the received data to identify one or more areas of interest comprises generating a | second filter for the image based on both a second pattern of the user inputs input on the image and quantify of the user inputs for the second pattern in a second area of the image, the second filter being for a second layer of the aspect of the one or more structures present in the image (para [01771-10178]: para [0157]-[0161], [0180]—[0183]); and analyzing the image using the machine learning algorithm further comprises combining the first and second filters to form a multiple layer filter and using the multiple layer filter for the image as an input for the machine learning algorithm (para [0177H0178]; para [0157]-[0161], [01801-10183]).    
 	Regarding claims 5, 14, and 23, Sorenson teaches wherein using the filter for the image as an input for the machine learning algorithm comprises segmenting the image using the filter to focus processing of the machine learning algorithm to the one or more areas of Interest present within the image (para [0177]-[0178]: para [0157-0161], [0180]-[0183]).    
 	Regarding claims 6, 15, and 24, Sorenson teaches further comprising: repeating the providing of the multiple instances of the image and the: receiving of the data from results of analyses of the image for each of multiple different images including the one or more structures (para: [0100}-[0103]: wherein analyzing the image using the machine learning algorithm comprises: generating a machine learning model for identifying probable user Inputs in the multiple different images using the results from the multiple different images as training data (para  [0103]-[0109], [0122]-[0129]); and applying the machine learning model to identify probable user inputs in other images to train the machine learning algorithm to process the other images without requiring the multiple sets of user inputs (para [0103]-[0109], [0122]-[0129]). 
Regarding claims 7,16, and 25 Sorenson teaches wherein analyzing the image using the machine learning algorithm comprises: training the [ machine learning algorithm based on the identified one or more areas of interest present within the image (para [0103]-[0109], [0122]- [0129]): and analyzing the image using the trained machine learning algorithm to identify the one or more structures present in the image (para [0103]-[0109], [0122]-[0129]). 
Regarding claims 9,18, and 27, Sorenson teaches wherein: the Image is of a portion of a bodily organ (para [0055], [0158], [0186]), and analyzing the image using a machine learning algorithm to identify one or more structures present in the image comprises: tracking a status of the one or more structures over time by processing additional images of the one or more structures using the machine learning algorithm (para [00551, [0158], [0166]-[0168], [0182H0187]); and generating information using the tracked status for at least one of (I) monitoring treatment efficacy for a disease of the bodily organ over the time and (ii) tracking progression of a disease of the bodily organ over the time (para [0166]-[0188], [0182], [0187]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

	Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claims 1, 10 and 19, respectfully above, and further in view of WO 2017/165566 A1 to THE REGENTS OF THE UNIVERSITY OF California (hereinafter California).

 	Regarding Claims 8, 17 and 26, Sorenson teaches claims 1, 10 and 19 but does not explicitly disclose the limitation “wherein the interactive application is a gaming application arid includes a user interface [ representative of the image and the multiple sets of user inputs are input into the user interface representative of the image.”
In the same field of endeavor, California teaches the interactive application is a gaming application and includes a user interface representative of the image and the multiple sets of user Inputs are input into the user interface representative of the image (para [0070]-[ [0071], [0084]-[0087], [0090]). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sorenson by j including the interactive application is a gaming application and includes a user Interface representative of the image and the multiple sets of user inputs are input into the user interface representative of the image as taught by California because the modification would provide doctors, surgeons, radiologists, teachers, and patients a new means to view the data, which is vitally important (California, para [0015]).



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648